Citation Nr: 0901805	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  05-17 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for right knee 
chondromalacia, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for left knee 
chondromalacia, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from September 
1972 to May 1974.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Detroit, Michigan, Regional Office (RO) of the Department 
of Veterans Affairs (VA) and Board remand.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

Although substantial development has taken place in this 
case, the Board finds that additional development is required 
prior to appellate adjudication.  In a February 2007 remand, 
the Board requested that the RO schedule the veteran for an 
orthopedic examination to determine the severity of his 
service-connected right and left knee chondromalacia.  Due to 
the veteran's complicated medical picture, the examiner was 
requested to provide an opinion regarding which of his 
symptoms were due to the service-connected knee disorders and 
which were due to nonservice-connected disorders, to include 
bilateral knee degenerative joint disease.  On remand, a June 
2007 VA examination was conducted at the Saginaw, Michigan 
RO.  In a January 2008 addendum, the examiner stated that an 
orthopedic specialist should examine the veteran in order to 
provide the requested opinions due to the complicated nature 
of the disabilities.  VA then sent a letter to the veteran 
informing him that because the Saginaw RO did not have an 
orthopedic specialist an examination was being scheduled at 
the Detroit, Michigan RO and that that RO would notify him of 
the date and time.  No such letter is of record.  The veteran 
failed to appear for a scheduled June 2008 examination.  

In June 2008 congressional correspondence, it was noted that 
the veteran felt that because VA transportation from Saginaw 
to Detroit could accommodate his wheelchair but not his 
scooter, that a Detroit medical examiner would inaccurately 
report his ability to ambulate.  A request was made for a 
fee-based examination in the Saginaw area or for other 
similar arrangements.  In an August 2008 letter, the 
veteran's private physician stated that due to his difficult 
medical history, long distance travel created unnecessary 
risks.  In a September 2008 letter, the veteran appeared to 
state that he did not find out about the June 2008 
examination until after he had missed the appointment when he 
contacted the RO to obtain information on the whereabouts of 
his file.  Although the RO attempted to obtain the medical 
opinions requested in the June 2007 remand, the Board finds 
that an additional attempt must be made.  Accordingly remand 
is required.

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice to the 
veteran as required by Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

2.  The RO must send a letter to the 
veteran requesting a reply regarding 
whether the veteran will report to an 
orthopedic examination at the Detroit RO 
or at another place of the RO's choosing.  
If the veteran will report, then the RO 
must afford the veteran an orthopedic 
examination to determine the current 
severity of his service-connected left and 
right knee chondromalacia.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner is 
specifically requested to review the 
August 2003, April 2005, and June 2007 VA 
examination reports, and the June 2006 
findings of G.A., M.D. with subsequent 
clarification.  All necessary special 
studies or tests are to be accomplished, 
to specifically include x-rays.  In regard 
to the knee disabilities, the examiner 
must conduct complete range of motion 
studies and describe all current knee 
symptomatology.  Furthermore, the examiner 
must render an opinion as to the extent to 
which the veteran experiences weakness, 
excess fatigability, incoordination, or 
pain in his knees due to repeated use or 
flare-ups, and must equate these problems 
to additional loss in range of motion 
beyond that shown clinically.  If the loss 
of motion manifested on examination 
represents maximum disability, or there 
are no functional limitations shown, the 
examiner must so state.  The examiner must 
opine to what extent the above findings 
are based on the service-connected 
bilateral knee chondromalacia and to what 
extent the symptomatology is due to 
nonservice-connected disabilities, such as 
bilateral knee degenerative joint disease, 
a back disability, and/or residuals of the 
December 2004 deep vein thrombosis.  If 
the examiner is unable to provide any of 
the requested information with any degree 
of medical certainty, the examiner must 
clearly so state, and explain why.  A 
complete rationale for all opinions must 
be provided.  The report prepared must be 
typed.

3.  If, however, the veteran will not or 
cannot report to a VA examination 
conducted by an orthopedic specialist, the 
RO must obtain a medical opinion from an 
orthopedic specialist.  The claims folder 
and a copy of this remand must be made 
available to the examiner for review.  The 
examiner is specifically requested to 
review the August 2003, April 2005, and 
June 2007 VA examination reports, and the 
June 2006 findings of G.A., M.D. with 
subsequent clarification.  The examiner 
must provide an opinion regarding to what 
extent the veteran's subjective 
symptomatology and objective 
manifestations as found in the claims file 
are based on the service-connected 
bilateral knee chondromalacia and to what 
extent the symptomatology and 
manifestations are due to non-service 
connected disabilities, such as bilateral 
knee degenerative joint disease, a back 
disability, and/or residuals of the 
December 2004 deep vein thrombosis.  If 
the examiner is unable to provide any of 
the requested information with any degree 
of medical certainty, the examiner must 
clearly so state, and explain why.  A 
complete rationale for all opinions must 
be provided.  The report prepared must be 
typed.

4.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  The examination or opinion report must 
be reviewed to ensure that it is in 
complete compliance with the directives of 
this remand.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

